Warren E. Burger: We’ll hear arguments in number 10, Dutton against Evans. Mr. Evans you may proceed whenever you’re ready.
Alfred L. Evans, Jr.: Mr. Chief Justice Burger and may it please the Court. This case presents problems which stand from the relationship between the hearsay rule and the Confrontation Clause of the Sixth Amendment. The issues arose during the trial of the -- here appellee, Alex Evans for murder in connection with slaying of three police officers in Gwinnett County, Georgia. Evans was convicted primarily by the testimony of one Wade Truett, an accomplice who turned state’s evidence. Truett was an eyewitness to all the material details of the client --
Warren E. Burger: When did these events occur, Mr. Evans? Do you recall?
Alfred L. Evans, Jr.: Yes, sir. The murder was on the evening about April 17, 1964. The trial was approximately a little over a year later in October 1965. In any event as I was saying Truett testified as to all material details of the triple slaying. Truett’s testimony is not here in question and shan’t go into it in great detail. However, I do think it might be appropriate to summarize a few of the highlights so as to put the issues which I will come to discuss in their proper factual context. According to Truett, he, Evans, and Venson Eugene Williams have been engaged in a plan in concert of action to steal automobiles. The basic nature of the plan was as follows: they would first purchase a vehicle which had been wrecked beyond the point where it could be commercially repaired. By this, I mean to commercially repair a wrecked vehicle entails the purchase of spare automotive parts. They would first purchase a vehicle which was so badly repaired that the purchase of the automotive parts would cost more and they could recover on the subsequent resale of the vehicle. That was the first step of their operation. The second step was to steal an identical vehicle. By doing this, they could pirate the required parts from the stolen vehicle, put them on direct vehicle and sell it at very a substantial profit. In addition, they could use the spare parts of the stolen vehicle for resale and make a profit on these parts as well. In pursuing this plan, it’s important to note that cars were stolen before at the time of and after the slaying of the three police officers. The slaying itself grew out of the theft of an automobile. The car in question was an Oldsmobile. It was stolen during the early morning hours of April 17, 1964 following their ordinary course of operations; they drove the automobile to a rural location in nearby Gwinnett County, Georgia for the purpose of as quickly as possible changing the ignition and also the license plates on the car. While they were doing this, a person in the vicinity saw the lights and it was a little bit unusual in this particular area of Gwinnett County, so he called the police. The police dispatched three officers in a car to investigate. The police officers arrived and apprehended the three criminals. Then unfortunately, the youngest police officer made a bad mistake which was to cause him and the two other officers of their lives. He bent over in the front seat of the automobile to examine the Ignition switch. As he was doing this, he apparently was a little bit careless about where Evans was. Evans was standing near him as he was bending over; Evans managed to grab his revolver, his police revolver. He ordered all of the officers to put their hands up which they did. The officers were promptly disarmed and manacled with their own handcuffs. At this point, either Evans or Williams told Truett to get the police car off the road. Truett backed the police car off the road into a field. As he returned to where the officers were, he heard what sound to him like a pack of firecrackers going off. He arrived. He saw the three police officers still manacled with their own handcuffs on the ground. One -- two were quiet, one was making the rather peculiar rasping noise. Truett testified that he then saw Williams bend over and shoot the officer making the noise two or three times more while Evans, the petitioner in this case here the appellee, held a flashlight for him. After this was done, the three car thieves turned murderers sped off into the night. Now, Truett’s testimony was corroborated by an abundance of physical evidence such as location of the automobile, the location of the pistols which were later found as well as a testimony of various other witnesses. As I stated earlier, none of the testimony which I have related to this point is it all an issue in this case. The testimony which is an issue is a testimony given by one of the corroborating witnesses. This testimony is a testimony given by one Lynwood Shaw. Shaw was fellow inmate in the Federal Penitentiary some approximately year after the crime at the time Venson Eugene Williams was arraigned in connection with the triple slaying. On the day following his arraignment when he was back in the federal prison, his fellow inmate Shaw asked Williams, “How did you make out?” The reply was, “If it hadn’t been for that dirty SOB Alex Evans, we wouldn’t be in this now.” This testimony was subjected to by Evans during his trial on the ground that violated both the hearsay rule and his rights under the Confrontation Clause of the Sixth Amendment. The trial court admitted the evidence on the ground that there had clearly been of showing of a car theft conspiracy and that the statement had been made during the continuance of the conspiracy, therefore, being admissible under Georgia statutory exception to the rule.
Byron R. White: Mr. Evans, why (Inaudible)?
Alfred L. Evans, Jr.: It’s solely is corroborating the testimony. There was an eyewitness under Georgia law testimony of an accomplice must be corroborated by other evidence. There were several witnesses which were corroborating witnesses. One, with M.C. Perry, I couldn’t name the others or several. This was one corroborating witness.
Byron R. White: And you’re asked to mention what they’re insufficient corroboration about this particular testimony of Shaw?
Alfred L. Evans, Jr.: Yes sir, I don’t there’s any questions to that. In fact it was much weaker corroborating testimony than the testimony of one M.C. Perry as an example. Yes, it was merely cumulative, corroborating testimony.
Warren E. Burger: What was the testimony of Perry to which you’ve just referred if you’ll highlight that again? Which you said in response to Justice Blackmun was stronger?
Alfred L. Evans, Jr.: Yes, sir. Well, Perry testified the he had been conversing with both Evans and Williams about stealing an Oldsmobile right before the Oldsmobile was stolen. He testified that actually they almost went in with them, but he didn’t mainly because they had it at overprice what he would get for helping them. He also testified that shortly after the crime in a conversation with Evans he indicated to Evans that I think along the line I can’t quote it exactly of course, but he talked to Evans indicating that he had some idea of who was responsible for the murders which of course had hit the newspapers by that time. Evans grabbed him, punched him in the chest and in effect told them he thought he knew anything he better keep quiet about it and this is of course in addition to the physical evidence as to the crime itself which of course did not directly tie evidence to the crime. We would have to concede that. It did tend to verify Truett’s testimony generally the location of the pistols. Truett testified that pistols have been thrown out of the window of the car as they sped along toward the expressway. This is where the pistols were found.
Byron R. White: What I’m trying to get out though is, is your attitude as to whether conceivably this was harmless error, are you taking the position it was harmless error in any event?
Alfred L. Evans, Jr.: Yes, sir. We think that this evidence in light of the overwhelming evidence produced in this case. We think that this particular testimony beyond all reasonable doubt could not have possibly affected the verdict. That is our view.
Byron R. White: Did the Georgia Court itself on the direct appeal address itself to the harmless error aspect?
Alfred L. Evans, Jr.: No, sir.
Byron R. White: The dissenting judge refers to it however did he not?
Alfred L. Evans, Jr.: I am not certain, sir. I have to answer that way.
Byron R. White: But you are taking the position that in any event this is harmless error?
Alfred L. Evans, Jr.: Most definitely, sir. In any event, Evans appealed this ruling to the Supreme Court of Georgia. The Supreme Court of Georgia affirmed under the longstanding Georgia Rule that the pendency of a conspiracy encompasses the period of concealment after the accomplishment of the unlawful objective. Although, I point out here that we say unlawful objective the conspiracy we know extended beyond the actual time of the murder because there is testimony that cars were stolen after the time the murder have been completed. Evans --
Speaker: They must rest the harmless error aspect at all. It’s purely on matter of the rule.
Alfred L. Evans, Jr.: This was the ruling of the Supreme Court, yes sir. Evans appealed this point after losing the Georgia Supreme Court. He applied for certiorari to this Court the --
Speaker: May I interrupt you once more now. Reading from the dissent, his testimony was hearsay and why the admission of hearsay (Inaudible)? In this instance, it’s obviously to be interpreted (Inaudible)? Why do you think the Georgia Court not respond without intervention if they thought it was harmless error?
Alfred L. Evans, Jr.: I think I did not say that Georgia Supreme Court, I do not believe consider the harmless error issue because the Georgia Supreme Court did not consider it error in the first place. They thought that the majority thought it was properly admitted. So therefore, obviously they did not treat on harmless error because they thought there was no error at all, harmless or otherwise.
Harry A. Blackmun: Well, if they were wrong enough in that respect, would it been helpful if they could’ve concluded it was harmless, couldn’t they?
Alfred L. Evans, Jr.: In retrospect, I would certainly agree.
Harry A. Blackmun: All right.
Alfred L. Evans, Jr.: In any event, this Court denied the petition for writ of certiorari. Unsuccessful in his direct appeals, Evans next turn to the United States District Court where he continued what has lamentably become an integral part of the appellate process. In other words, he filed his petition for a writ of habeas corpus. The District Court denied the writ. It sided with more to the effect that the evidentiary rule in constitutional standard are not the same and that the Confrontation Clause does not go to the scope of testimony which can be given by a witness who is on the stand and available for a cross-examination. Upon appeal however, the Court of Appeals for the Fifth Circuit took a different view. Unlike Wigmore, unlike the District Court and we respectfully submit unlike both of the prior and subsequent decisions of this Court. The Court of Appeals equated hearsay with the Confrontation Clause. I should say, it acquitted the exclusionary aspects of the hearsay rule with the Confrontation Clause. Now, I emphasize this point because the Court of Appeals did not stop where the customary exceptions and of course they are numerous exceptions to the rule begin. To the contrary it said, first, that all state exceptions to the rule must be continually scrutinized and reevaluated by federal courts. And second, they said that state exceptions to the rule would be permitted only where in the light of the facts of the case, the admission of the evidence was supported by “salient and cogent reasons” being of the opinion that the facts and circumstances in this case were not such as to render the admission salient and cogent. The Court held that as applied, Georgia’s hearsay, statutory exception to the hearsay rule was unconstitutional because it violated Evans’ rights under the Confrontation Clause. In our brief, we set forth four reasons why we think the Court of Appeals ought to be reversed. First and foremost, we think the Court of Appeals erred in equating the evidentiary rule with the constitutional standard. Under the traditional or Wigmore view, which we urge to be the appropriate view, there is an important difference between the two. Under Wigmore, the hearsay rule deals with the competency of evidence. Under whatever existing rules of evidence are then in effect, the Confrontation Clause according to Wigmore deals with the procedure by which testimony is presented to the jury and that is that it must be presented by live witnesses who are available for cross-exam and not by ex parte affidavits or the depositions. Unlike a live witness, a piece of paper cannot be cross-examined. In Maddox versus United States, this Court cited with approval a great number of decisions of state courts such as Simmons versus Ohio which clearly pointed out that the Confrontation Clause was not intended to effect the nature or scope of testimony given by a witness who was on the stand and available for cross-examination. Since, I last argued this case of course this Court decided California versus Green which we think goes a considerable way toward upholding our position on this threshold error of the Court of Appeals. That decision appeared to reaffirm the statement in Stein versus New York that the hearsay rule was not to be read in to the Constitution. Surely, it is a rule which is singularly undeserving of constitutional status. The hearsay rule is unknown in most every civilized system of jurisprudence. The continental lawyer throws up his hands and wonders when you try to explain it to him. Within the systems which do have the hearsay rule, it is -- I would say universally criticized by the writers, the law review articles. You find as a rare person that has much good to say about the hearsay rule. I think it would be a great pity if the reformers all -- virtually all of whom are either for a total obligation or drastic revision must now fight the Constitution as well as too many years of inertia. We urge the Court to reiterate and affirm that hearsay rule is not the same as the Confrontation Clause. Moving beyond this threshold error, we would say that perhaps the greatest potential for mischief in the Court of Appeals’ decision is the wholly subjective test it device for federal judges to second guess state judges. According to the Court of Appeals no matter how settled the state exception to the hearsay rule might be. The application of a state evidentiary rule in a state criminal proceeding by a state judge is now to be subject to reversal if a reviewing federal judge perhaps many years later feels that as he sees the facts of the case, the reasons for admission were not sufficiently to cite the words of the Court of Appeals salient or cogent. Now, of course this is no guide at all for the state trial judge who must make a decision during trial. He can’t obviously to have a recess and phone the Court of Appeals or the Federal Court of Appeals or a District Court judge to get agreement as to whether the reasons are salient or cogent. We hope the Court will reverse the Circuit Court on the grounds of the threshold error. However, if the Court should disagree with this, if hearsay to some extent or other is to be equated with the Confrontation Clause, we sincerely hold that this Court will come up with some intelligible objective standards so that a state trial judge will have some idea of what to do when the hearsay question comes up during the trial of the criminal case. Now, of course if we are incorrect in our view that the hearsay rule and Confrontation Clause are different or for that matter, if the overlap is substantial and if the overlap does affect the scope of testimony as well as the use of ex parte affidavits or depositions. We must then deal with the question of the status of both long recognized and for that matter any new state exceptions to the rule. One such exception of longstanding is the exception under which the evidence here was admitted -- the co-conspirator exception to the hearsay rule. In Georgia as elsewhere, the declaration of one conspirator subject to certain restrictions is admissible against other conspirators. One general can restriction is that the statement must be made during the pendency of the conspiracy but at last there is great disagreement as to what the pendency is. In Georgia, as in many and I'm not sure perhaps most States, the conspiracy is viewed as continuing into the period of concealment after the primary unlawful act or objective has been accomplished. This view is supported by Wharton’s Criminal Evidence and is based on what I think is rather a common sense approach that a conspirator has in his mind or he has an interest I should say in accomplishing all objectives of the conspiracy. Now, can one say that the avoidance of detection is any less an objective than committing the crime on the first instance? I think not. We recognized of course that the federal view difference in cases as Krulewitch, this Court has held that in potential criminal proceedings the conspiracy terminates upon completion of the last overt act in its furtherance. But Krulewitch clearly shows that this is but the supervision of this Court over the evidentiary rules in federal criminal proceedings. In fact, Krulewitch referred to Georgia and other states which have a different view. It did not hint that there was anything unconstitutional about Georgia or the other States adhering to this view. In any event, we find it hard to think of any reason why this difference of view should be a Constitutional issue. Surely, it has no bearing upon the trustworthiness justification which is ordinarily used in support of the rules exceptions. We think that statement in question clearly bears all the earmarks of being trustworthy. To start with, it was not a long narrative statement where the error or the danger of error in the retailing would be great. It was a spontaneous and a simple spontaneous exclamation really in the nature of ouch to a specific question which the declarant -- excuse me in answer to a question post to the declarant. I assumed there would have been no objection at all if the witness had testified as to the physical reaction to his question such as, anger, tears or flash face. What logical reason can there be for distinguishing between the auditory and visual perceptions of the witness who was on the stand of the course. Moreover, the statement to the extent that it has any significance at all is obviously a declaration against interest. Most use -- most normally declarations against interests are not made unless they are true. If measured by the trustworthiness criterion, we think that this spontaneous exclamation against interest is at least as trustworthy as the dying declaration exception about which apparently no one disagrees. We think it is far more trustworthy than reputation evidence which is admissible on criminal cases and as the Court is aware, reputation evidence not only can be hearsay, it must be hearsay and can be nothing but hearsay. We think the Georgia’s co-conspirator exception to the rule both on its face and as applied in this case is reasonable, serves a valid purpose of shedding more rather than less light on the question at issue and ought not to be held unconstitutional whether or not the hearsay rule in Confrontation Clause are to be equated. Coming then to harmless error, we think that even if the admission of the declaration should against our contentions be held to be a violation of the Confrontation Clause. We think that it could not conceivably have influenced the verdict or prejudice the accused in anyway. It was a testimony of Wade Truett which convicted Evans. Shaw’s testimony was a wholly corroborative and even as corroborative evidence, it was really so constraint compared with the corroborative evidence of witnesses such as M.C. Perry. This Court has held that where the erroneous submission is merely cumulative and will not affect the result, the error is harmless. We think that Harrington versus California ought to control it on this point. I should like to save my reserve time for rebuttal.
Warren E. Burger: Very well.
Alfred L. Evans, Jr.: I should like to save my remaining time.
Warren E. Burger: Yes, you have five minutes.